2017 WI 102

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2016AP563-D
COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Michael D. Petersen, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Michael D. Petersen,
                                 Respondent.

                          DISCIPLINARY PROCEEDINGS AGAINST PETERSEN

OPINION FILED:         December 15, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:          A.W. BRADLEY, J. dissents, joined by ABRAHAMSON,
                       J. (opinion filed).
  NOT PARTICIPATING:


ATTORNEYS:
                                                                    2017 WI 102
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2016AP563-D


STATE OF WISCONSIN                         :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Michael D. Petersen, Attorney at Law:

Office of Lawyer Regulation,                                        FILED
           Complainant,
                                                             DEC 15, 2017
      v.
                                                                Diane M. Fremgen
                                                             Clerk of Supreme Court
Michael D. Petersen,

           Respondent.




      ATTORNEY   disciplinary     proceeding.         Attorney's         license

suspended.



      ¶1   PER CURIAM.    We review a report and recommendation of

Referee William Eich approving a stipulation filed by the Office

of Lawyer Regulation (OLR) and Attorney Michael D. Petersen.                     In

the   stipulation,   Attorney   Petersen   stipulated          to    the    facts

underlying the nine counts of misconduct alleged in the OLR's

complaint and joined the OLR in jointly recommending a one-year

suspension of Attorney Petersen's license to practice law in
                                                                       No.     2016AP563-D



Wisconsin.            The referee agreed that a one-year suspension was an

appropriate sanction for Attorney Petersen's misconduct.

       ¶2        Upon    careful   review       of    the   matter,    we    uphold    the

referee's findings of fact and conclusions of law and agree that

a one-year suspension is an appropriate sanction.                            As is our

normal practice, we also find it appropriate to impose the full

costs of this disciplinary proceeding, which are $2,110.29 as of

May 24, 2017, on Attorney Petersen.                     Since Attorney Petersen has

already made restitution to his client, the OLR does not seek a

restitution order.

       ¶3        Attorney     Petersen    was       admitted   to    practice    law    in

Wisconsin in 2008.             He practices in Appleton.              He has no prior

disciplinary history.

       ¶4        On March 21, 2016, the OLR filed a complaint against

Attorney Petersen alleging nine counts of misconduct.                           Attorney

Petersen filed an answer on May 19, 2016.                             The referee was

appointed on June 6, 2016.                The parties' stipulation was filed

on October 21, 2016.
       ¶5        As part of the stipulation, Attorney Petersen admitted

the facts alleged in the OLR's complaint.                          All nine counts of

misconduct arose out of Attorney Petersen's representation of

K.F.        In    November     2012,     K.F.       retained   Attorney     Petersen    to

represent him in two legal matters.                     K.F.'s father, R.F., hired

and paid Attorney Petersen and assisted K.F. in communicating

with Attorney Petersen throughout the representation.

       ¶6        In     May   2014,    Attorney         Petersen     reached     a    plea
agreement        with     Outagamie      County       Assistant     District    Attorney
                                                2
                                                                 No.   2016AP563-D



(ADA) Andrew Maier whereby K.F. would plead to a Class C felony

– attempted armed robbery – and two misdemeanor charges would be

dismissed.       Attorney Petersen failed to truthfully inform K.F.

about the terms of the state's plea offer.

    ¶7         K.F. decided he was willing to enter a plea to a Class

H felony – theft from a person.            The plea hearing was held on

May 23, 2015.       Attorney Petersen misled K.F. by telling him to

plead no contest to the Class C felony and that the charge would

be amended after the hearing to a reduced charge of the Class H

felony.        K.F. believed he was entering a plea to the Class H

felony.

    ¶8         Immediately after the plea hearing, when K.F. reviewed

the paperwork provided to him in court, K.F. called R.F., who

was then with Attorney Petersen, to inform them that the charges

and paperwork were incorrect.             Attorney Petersen assured K.F.

and R.F. that the charge would be amended within two weeks.

    ¶9         Despite knowing that the charge would not be amended,

Attorney Petersen repeatedly misrepresented to K.F. and R.F. in
the following months that he was working with ADA Maier and the

judge to obtain the paperwork to get the charge amended.

    ¶10        On June 4, 2014, Attorney Petersen told R.F. that the

clerk     of     court    had   amended    the   felony     charge.          This

representation      was   untrue.    The   following      day,    R.F.   emailed

Attorney Petersen asking for an update on the amended charge.

Attorney Petersen responded by email informing R.F. that he had

called ADA Maier and ADA Maier was going to check on the status
of the amendment because that was something only the district
                                      3
                                                                       No.       2016AP563-D



attorney    could    file.        Attorney       Petersen's     representation           was

untrue as he had never called ADA Maier.

    ¶11     Attorney Petersen falsely represented to R.F. that ADA

Maier had agreed in writing to amend the charge.                        He claimed he

had received an email from ADA Maier and had forwarded it R.F.

R.F. never received any such email.

    ¶12     At a meeting on or about June 11, 2014, R.F. asked

Attorney Petersen for a copy of the email that Attorney Petersen

claimed he had received from ADA Maier saying that ADA Maier had

agreed to amend the charges.                Attorney Petersen provided R.F.

with a copy of an email he claimed he received on June 6, 2014,

in which ADA Maier purportedly wrote, "After we talked this

morning and I reviewed the defendant's file, the charge was

amended down from a (sic) Armed Robbery to theft from a Person

as PTAC."        ADA Maier did not author this email, nor had he

agreed to amend K.F.'s conviction.                   Attorney Petersen falsified

the ADA Maier email, which he provided to R.F.

    ¶13     On     June   23,     2014,     R.F.     emailed     Attorney         Petersen
requesting    an    update      on   the    amended        charges.     In       response,

Attorney    Petersen      spoke      with   R.F.      and    told     him    not    to    be

concerned    about    the    amendment          of   the    charge.         He   said    the

district attorney had processed the paperwork and it was with

the judge for processing.            These representations were untrue.

    ¶14     On June 24, 2014, Attorney Petersen filed a motion for

sentence credit.          On July 10, 2014, the court signed an order

granting K.F.'s sentence credit.


                                            4
                                                                    No.    2016AP563-D



    ¶15     On July 18, 2014, Attorney Petersen sent R.F. an email

saying he had talked directly with the judge that morning and

the judge had assured Attorney Petersen that the paperwork would

be completed by the next Friday.             The email also said that ADA

Maier was available and that both Attorney Petersen and ADA

Maier had explained the situation and lack of objections to

amending the charge to the judge.              These representations were

untrue.

    ¶16     On more than one occasion in August 2014, R.F. sent

Attorney    Petersen    emails     inquiring   about        the    status     of   the

amended charge.      Attorney Petersen did not respond until August

22, 2104, when he emailed R.F. saying he was waiting to hear

from the court about the amendment.            Attorney Petersen claimed,

"the judge refuses to talk to me about this case unless ADA

Andrew Maier is present, and he has been out of town recently

and returns tomorrow."        These representations were untrue.

    ¶17     On    September   5,    2014,    R.F.     and    Attorney        Petersen

exchanged emails about filing an appeal.                    R.F. asked Attorney
Petersen to call him because he had numerous questions and was

not sure if an appeal should be filed if the amended charges

would soon be recorded.          Attorney Petersen spoke with R.F. and

mentioned writing a letter to the judge or the district attorney

about the delay.

    ¶18     On September 22, 2014, R.F. emailed Attorney Petersen

about     the    continued    delays   and     said     he        was     considering

contacting the Attorney General, the State Bar, or the judge
directly.       On September 26, 2014, Attorney Petersen caused the
                                       5
                                                                                    No.    2016AP563-D



clerk to schedule a motion hearing on the court's calendar for

October 7, 2014, although no corresponding motion was filed.

Attorney Petersen told R.F. that the purpose for the hearing was

to amend K.F.'s conviction.                       Attorney Petersen later cancelled

the hearing and told R.F. that the matter could be handled over

the phone and that the amended charge would soon appear in the

online court record.                     These representations about the hearing

were untrue.

       ¶19       On October 24, 2014, Attorney Petersen sent R.F., via

email,       a     document         entitled          Order         Amending     Conviction       and

Sentence.             R.F.   was     not       able       to   open    the    email       attachment.

Attorney         Petersen       sent      the     email        from    his     personal       account

rather than his law office account.                                  Attorney Petersen later

told   R.F.        he    had    a    signed       copy         of    the    order     amending    the

charges.         On October 31, 2014, R.F. went to Attorney Petersen's

office       and       picked       up     a     document           entitled     Order       Amending

Conviction and Sentence.                   He took the document to the Outagamie

County courthouse to confirm it had in fact been entered in
K.F.'s case.             The clerk's office pointed out the order was not

filed stamped by the court.                       The clerk's office spoke with the

judge's judicial assistant, who verified the purported order was

not in K.F.'s court file.                         After speaking to the judge, the

judicial assistant called Attorney Petersen to inquire about the

order.       Attorney Petersen went to the courthouse and examined

the order but did not admit he had created it.

       ¶20       On     October     31,        2014,      Attorney         Petersen    called    R.F.
R.F. told Attorney Petersen it was odd that the order had not
                                                      6
                                                                          No.   2016AP563-D



been filed stamped by the court.                 Attorney Petersen claimed the

order copied for R.F. had been in his mailbox at the courthouse

on October 24, 2014, and that the order had not gone through and

that    Stanley     Correctional         Institution     had       rejected     the    order

because it contained the word "modified" rather than "amended."

       ¶21   On November 3, 2014, Attorney Petersen wrote to the

court to explain the origins of the order.                           Attorney Petersen

was not truthful and did not admit he had falsified the order.

Instead,     Attorney       Petersen       claimed      he     had    copied        both   an

unsigned version of the order and the court's prior signed order

for    sentence     credit    to    give    to   R.F.    and       suggested     that      the

signature from the signed order had somehow been transposed in

the    copying     process.        Attorney      Petersen      said,      " . . . it        is

possible     that    I    inadvertently      created         the   order.       I    do    not

believe anything criminal was done by my client's father."

       ¶22   On November 4, 2014, the court contacted the Appleton

Police Department to report a possible forgery.                            Sergeant Neal

Rabas was assigned to investigate the matter.
       ¶23   On November 10, 2014, Attorney Petersen met with R.F.

at his office.           Unbeknownst to Attorney Petersen, R.F. recorded

the meeting.        R.F. questioned Attorney Petersen about the order

given to him and why it had still not been processed.                               Attorney

Petersen continued to lie, telling R.F. there had been an error

in the order, which he had corrected.                   Attorney Petersen claimed

that    he   had    submitted      the    corrected     order        to   ADA   Maier      for

approval the previous week and that he expected to find out from


                                            7
                                                                            No.     2016AP563-D



ADA Maier that day whether it was approved and, if so, Attorney

Petersen would take it to the judge for his signature.

       ¶24     On     November           26,     2014,        Attorney        Petersen      was

interviewed by police.                   Attorney Petersen denied that he had

copied the judge's signature onto the October 24, 2014 order.

Attorney Petersen told Sergeant Rabas that he had given R.F. an

unsigned Order to Amend Conviction and Sentence and a copy of

the    Order    for     Sentence         Credit.         When    Sergeant        Rabas   asked

Attorney       Petersen     if      he    thought       R.F.     had    put      the    judge's

signature on the order, Attorney Petersen replied he did not

know and could not answer that.

       ¶25     During    the     interview           with   Sergeant       Rabas,      Attorney

Petersen said there was no agreement with ADA Maier to amend

K.F.'s conviction and that it had become a moot point.                                 Sergeant

Rabas questioned Attorney Petersen about the email purportedly

sent    by   ADA    Maier      in    June        suggesting      that      the    charge   was

amended.       Attorney Petersen claimed he had received the email

from ADA Maier but it only meant the charge would be amended if
K.F. was not able to obtain the programming he needed in prison.

Attorney     Petersen     did       not        admit   that     he   had    fabricated      ADA

Maier's email.

       ¶26     Sergeant Rabas revealed to Attorney Petersen that his

November 10, 2014 meeting was recorded and asked him to explain

why he was now saying there was no agreement to amend the charge

when he had repeatedly told R.F. the charge would be amended.

Attorney Petersen ended the interview soon thereafter and said
he wanted to speak to an attorney.
                                                 8
                                                          No.    2016AP563-D



    ¶27    On   December    20,   2014,    Sergeant   Rabas     received    a

handwritten letter from Attorney Petersen saying, "I phonied a

document to get Mr. F. off my back."         The judge and his judicial

assistant received similar letters from Attorney Petersen.

    ¶28    On August 11, 2015, for his conduct in K.F.'s matter,

Attorney   Petersen   was   charged   with   one   misdemeanor    count    of

violating Wis. Stat. § 785.04(2)(a) – contempt of court.                   On

November 19, 2015, Attorney Petersen pled no contest to the

charge and was convicted.         See     State v. Petersen, Outagamie

County circuit court case no. 2015CM878.

    ¶29    The OLR's complaint alleged the following counts of

misconduct:

    Count One: By failing to abide by K.F.'s decision as
    to the terms of a plea agreement he was willing to
    accept in resolution of the charges against him, and
    accepting a plea agreement that was not in accordance
    with K.F.'s decision, Attorney Petersen violated
    SCR 20:1.2(a).1

    Count Two: By failing to truthfully inform K.F. about
    the terms of the State's plea agreement offer,
    Attorney Petersen violated SCR 20:l.4(b).2

    Count Three:     By misleading K.F. that            the charge
    against him would be amended after his              conviction,
    Attorney Petersen violated SCR 20:8.4(c).3


    1
       SCR 20:1.2(a) provides: " . . . In a criminal case or any
proceeding that could result in deprivation of liberty, the
lawyer shall abide by the client's decision, after consultation
with the lawyer, as to a plea to be entered."
    2
       SCR 20:1.4(b) provides: "A lawyer shall explain a matter
to the extent reasonably necessary to permit the client to make
informed decisions regarding the representation."


                                      9
                                                  No.   2016AP563-D


    Count Four:    By making numerous false statements in
    emails and oral conversations to R.F. over the course
    of    five   months,    Attorney  Petersen    violated
    SCR 20:8.4(c).

    Count Five:     By falsifying an email in order to
    mislead   R.F.   to   believe  that   ADA Maier   had
    acknowledged an agreement to amend K.F.'s conviction,
    Attorney Petersen violated SCR 20:8.4(c).

    Count Six:      By fabricating the Order To Amend
    Conviction and Sentence designed to mislead R.F. and
    K.F. to believe that the court had amended K.F.'s
    conviction, Attorney Petersen violated SCR 20:8.4(c).

    Count Seven: By knowingly making a false statement of
    material fact to Judge Des Jardins in the November 3,
    2014 letter in which he told Judge Des Jardins that he
    had provided R.F. with an unsigned copy of the Order
    Amending Conviction and Sentence and offering a false
    explanation that the appearance of the judge's
    signature on the Order may have resulted from a copy
    machine    error,     Attorney    Petersen    violated
    SCR 20:3.3(a)(l).4

    Count Eight:      By engaging in conduct involving
    dishonesty, fraud, deceit or misrepresentation when he
    made   false   statements   to  the   Appleton   Police
    Department in the course of its investigation of the
    forged     Order,     Attorney    Petersen     violated
    SCR 20:8.4(c).

    Count Nine:     By committing a criminal act that
    reflects adversely on his honesty, trustworthiness,
    and fitness as a lawyer during the course of his
    representation of K.F. that resulted in his conviction
    for Contempt of Court in violation of Wis. Stat.

    3
       SCR 20:8.4(c) provides: "It is professional misconduct for
a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
    4
       SCR 20:3.3(a)(1) provides: "A lawyer shall not knowingly
make a false statement of fact or law to a tribunal or fail to
correct false statement of material fact or law previously made
to the tribunal by the lawyer."


                               10
                                                                     No.    2016AP563-D


       § 785.04(2)(a),               Attorney          Petersen         violated
       SCR 20:8.4(b).5
       ¶30       In the stipulation, Attorney Petersen stated that he

fully understands the misconduct allegations; fully understands

the ramifications should the court impose the stipulated level

of discipline; understands that he has the right to consult with

counsel; and states that his entry into the stipulation is made

knowingly and voluntarily; and represents his admission of all

misconduct recited in the complaint and his assent to the level

and type of discipline sought by the OLR Director.

       ¶31       As   previously     noted,     the     parties    agreed    that    an

appropriate           level     of   discipline        for     Attorney     Petersen's

misconduct is a one-year suspension of his license to practice

law in Wisconsin.             The referee agreed.

       ¶32       The referee's May 8, 2017 report and recommendation

found that the OLR met its burden of proof with respect to all

nine counts of misconduct set forth above.                        In discussing the

appropriate level of discipline, the referee noted a number of

aggravating factors.             The referee said Attorney Petersen did not
engage in a single lie to his client but instead told multiple

lies       and   fabricated      documents      to    conceal   those     lies.     The

referee also noted the nature of the misconduct and Attorney

Petersen's attempt to shift the blame                        to R.F., his client's


       5
       SCR 20:8.4(b) provides:   "It is professional misconduct
for a lawyer to commit a criminal act that reflects adversely on
the lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects."


                                           11
                                                                 No.     2016AP563-D



father.      In addition, the referee pointed out that K.F. was

incarcerated and had placed his trust in Attorney Petersen, who

repeatedly told him that the felony charges would be amended.

The   referee      also    pointed    out    that   Attorney      Petersen      was

criminally charged and convicted of the misdemeanor offense of

contempt of court.

      ¶33   With    respect      to   mitigating     factors,      the     referee

pointed out that Attorney Petersen has no prior disciplinary

record.     The referee noted that at the sentencing hearing in the

misdemeanor     case,     Attorney    Petersen's    counsel      indicated     that

Attorney Petersen had a difficult childhood as the child of

alcoholic parents, with a resulting psychological or psychiatric

factor at play.           While Attorney Petersen sought psychological

treatment after the police became involved in the matter, the

referee noted there is no proof in the disciplinary case that a

medical condition was causal of the misconduct.

      ¶34   The referee said that a final mitigating factor to be

considered is the imposition of other sanctions or penalties.
Attorney    Petersen       was   sentenced    to    one   year    of     probation

conditioned on 30 days in jail with Huber privileges, with 25 of

those days stayed.         Attorney Petersen was also ordered to refund

the $5,000 fee to R.F., and Attorney Petersen was required to

provide a copy of the criminal complaint to every client he

dealt with in the next year, along with a letter stating:

      I am a crook. I am a cheat. I am a thief. I am a
      liar.   I was convicted of a crime on November 9th,
      2015.    My conviction resulted from my intentional
      choice to sell my own clients down the river and then

                                        12
                                                                                 No.    2016AP563-D


       trying to cover it up. You may not hire me or have me
       legally represent you in any fashion until you read
       the Criminal Complaint and Judgment of Conviction in
       my Outagamie County Wisconsin Case no. 15-CM878. This
       disclosure is required as one of the conditions of my
       probation.
       ¶35   The referee discussed a number of prior disciplinary

cases   that    support       the       imposition        of     a   one-year          suspension.

Those   cases       include        In    re    Disciplinary            Proceedings        Against

Siderits,      2013 WI 2,     345 Wis. 2d 89,           824 N.W.2d 812;        In    re

Disciplinary Proceedings Against Donovan, 211 Wis. 2d 451, 564
N.W.2d 772 (1997); and In re Disciplinary Proceedings Against

Spangler, 2016 WI 61, 370 Wis. 2d 369, 881 N.W.2d 35.                                    Attorney

Siderits      was     suspended         for     one       year       for     five      counts      of

misconduct, which included falsifying billable time records in

order   to    qualify        for    bonus      compensation.                Attorney      Donovan

received a six-month suspension.                      While serving as an assistant

district attorney, Attorney Donovan forged documents submitted

in two cases in order to assist the defendants in those cases.

She also pled no contest to two misdemeanor counts of forgery.

Attorney Spangler received a six-month suspension for creating

fake    documents       in    two       cases        to   mislead          his    clients       into

believing they had lawsuits pending when one lawsuit had been

dismissed and the other had never been filed.

       ¶36   The      referee       said      Attorney         Petersen's           conduct        was

potentially         worse    than       that     of       Attorney          Siderits      because

Attorney Petersen lied to multiple people and was convicted of

illegal      conduct     directly          related        to     his       practice      of     law.
However,      the     referee       noted       Attorney         Petersen         incurred         the


                                                13
                                                                            No.        2016AP563-D



additional penalty of having to notify prospective clients of

his    criminal      conviction         and    having       to   provide     them        with   a

written      statement      designed      to    discourage        clients        from       hiring

him, effectively preventing him or at least severely curtailing

him from practicing law.               The referee thus concluded that a one-

year suspension was an appropriate level of discipline.                                       The

referee also recommends that Attorney Petersen bear the full

costs of the proceeding.

       ¶37    This    court      will    adopt      a   referee       findings         of   fact,

unless    they     are    clearly       erroneous.           Conclusions          of    law   are

reviewed de novo.             See In re Disciplinary Proceedings Against

Eisenberg, 2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747. The

court may impose whatever sanction it sees fit, regardless of

the    referee's          recommendation.               See      In    re        Disciplinary

Proceedings Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660
N.W.2d 686.

       ¶38    We     adopt       the     referee's          findings        of     fact       and

conclusions of law that Attorney Petersen violated the supreme
court rules as alleged in the nine counts set forth above.                                      We

also    agree      with    the    referee      that     a     one-year      suspension          of

Attorney Petersen's license to practice law in Wisconsin is an

appropriate level of discipline for the misconduct.

       ¶39    Since no two cases are precisely identical, there is

no standard sanction for any particular misconduct.                                    We agree

with the referee that Attorney Petersen's misconduct is somewhat

analogous to that in Siderits, where a one-year suspension was
also imposed.        In addition, we also find that the misconduct is
                                               14
                                                                        No.   2016AP563-D



somewhat similar to that at issue in our recent decision in

Spangler.         Like Attorney Spangler, Attorney Petersen created a

series of false documents to mislead his client about the status

of   his      case.       Like   Attorney       Spangler,       Attorney      Petersen's

deception and lies to K.F. and R.F. were a betrayal of the trust

that the F.s had placed in him.                 In addition, Attorney Petersen

tried to blame R.F. for at least one of the forged documents.

Moreover, unlike Attorney Spangler, Attorney Petersen's conduct

also resulted in a criminal conviction for contempt of court.

Accordingly, Attorney Petersen's conduct warrants a suspension

in   excess       of    the   six-month    suspension       imposed      in    Spangler.

Thus, we agree with the referee that a one-year suspension of

Attorney      Petersen's       license    to    practice    law    in    Wisconsin     is

necessary      to      protect   the   public,    the   courts,       and     the   legal

system     from     Attorney     Petersen's     repetition       of   misconduct,      to

impress upon him the seriousness of his misconduct, and to deter

other attorneys from engaging in similar misconduct.                            We also

deem it appropriate, as is our usual custom, to impose the full
costs    of    this      disciplinary     proceeding       on    Attorney      Petersen.

Since Attorney Petersen has made restitution to R.F., the OLR

does not seek a restitution award and we do not impose such an

award.

      ¶40      IT IS ORDERED that the license of Michael D. Petersen

to practice law in Wisconsin is suspended for a period of one

year, effective January 26, 2018.

      ¶41      IT IS FURTHER ORDERED that within 60 days of the date
of this order, Michael D. Petersen shall pay to the Office of
                                           15
                                                          No.   2016AP563-D



Lawyer    Regulation    the   costs   of   this   proceeding    which   are

$2,110.29 as of May 24, 2017.

    ¶42    IT IS FURTHER ORDERED that Michael D. Petersen shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

    ¶43    IT   IS     FURTHER   ORDERED   that   compliance    with    all

conditions with this order is required for reinstatement.               See

SCR 22.28(3).




                                      16
                                                                        No.    2016AP563-D.awb


    ¶44     ANN       WALSH     BRADLEY,         J.        (dissenting).             Attorney

Petersen's misconduct was egregious.                       He repeatedly lied to his

client about the terms of the State's plea offer.                               He told his

client    that    certain      charges      would          be   amended       when   Attorney

Petersen   knew       this    was   untrue.           He    then     falsified       an   email

purportedly       written      by    an     Assistant           District       Attorney     in

furtherance of the lies and falsely reported that the judge

agreed with the amended charges.

    ¶45     It gets worse.           Attorney Petersen apparently forged a

judge's signature on a fabricated court order, lied to the court

and to the police, all the while continuing the lies to his

client.

    ¶46     Given      the    nature      and    extent         of   Attorney    Petersen's

misconduct, I conclude that the one-year suspension imposed by

the per curiam opinion is too light.

    ¶47     Accordingly, I respectfully dissent.

    ¶48     I    am    authorized      to       state      that      Justice    SHIRLEY     S.

ABRAHAMSON joins this dissent.




                                            1
    No.   2016AP563-D.awb




1